DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 5-20 are pending in the Amendment filed 10/22/2021, and claims 14-20 remain withdrawn as being drawn to a nonelected invention.
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1 and 7 (adding the limitation “dispensing a droplet of processing liquid onto the first surface at a specification location to thaw a portion of the frozen layer of processing liquid at the specified location”, in claim 1; and “dispensing a droplet of processing liquid onto the first surface of the substrate at the location of the foreign substrate to thaw a portion of the frozen film at the location”, in claim 7).
However, claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the invention.
Claims 1-3 and 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 2-3, “dispensing processing liquid on a substrate having a first surface to form a liquid film covering the first surface”, and further a cooling step to “form a frozen layer of processing liquid from the liquid film on the first surface” in lines 6-7. However, the next listed step recites “dispensing a droplet of processing liquid onto the first surface”, which renders the claim 
For purposes of examination, the claim has been interpreted as “dispensing a droplet of processing liquid onto the frozen layer of processing fluid on the first surface…” as supported by remainder of the limitation (i.e., “dispensing a droplet…to thaw a portion of the frozen layer of the processing liquid at the specified location”), as well as the Specification (pg. 4, para. 2; pg. 12, para. 2), and Figure. 1C.  
Claims 2-3 and 5-6 are rejected as being dependent upon a rejected base claim.
Claim 7 recites the limitation “the location of the foreign substrate” in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should read “foreign substance” as supported by line 2 of the claim, which reads “a location of a foreign substance”, and has been interpreted as such for the purposes of examination. 
Claim 7 recites in lines 3-4, “forming a film of processing liquid over the first surface”, and further “forming a frozen film of processing fluid on the first surface of the substrate” in line 7. However, the next listed step recites “dispensing a droplet of processing liquid onto the first surface of the substrate”, which renders the claim ambiguous, and therefore indefinite, because it is unclear as to whether the droplet is dispensed: i) on the surface of the substrate, ii) on the frozen film, or iii) a combination thereof. 
For purposes of examination, the claim has been interpreted as “dispensing a droplet of processing liquid onto the frozen film of processing fluid on the first surface of the substrate…” as supported by remainder of the limitation (i.e., “dispensing a droplet…to thaw a portion of the frozen film at the location”), as well as the Specification (pg. 4, para. 2; pg. 12, para. 2), and Figure. 1C.  
Claims 8-13 are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-3 and 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendment to independent claims 1 and 7 have overcome the prior art rejections of record (adding the limitation “dispensing a droplet of processing liquid onto the first surface at a specification location to thaw a portion of the frozen layer of processing liquid at the specified location”, in claim 1; and “dispensing a droplet of processing liquid onto the first surface of the substrate at the location of the foreign substrate to thaw a portion of the frozen film at the location”, claim 7).
In particular, the closest prior art of record to Miya (US 20080121252 A1) discloses a substrate processing method [Abstract, Fig. 6], comprising a step S2 of forming a lower layer liquid film [para. 0051; Fig. 6], a step S3 of freezing the lower layer liquid film to form lower layer frozen film 13f [para. 0052; Fig. 6], a step S4 of forming an upper layer liquid film on the top surface of the lower layer liquid film, where the S4 the lower layer frozen film 13f does not melt  [para. 0054; Fig. 6], a step S5 of freezing the upper layer liquid film to form upper layer frozen film 12f [para. 0054; Fig. 6], a step S6 of forming additional frozen layers by repeating steps S4-S5 [para. 0056; Fig. 6], and a step S7 of removing the frozen film by discharging DIW to the top surface of the wafer before the lower layer frozen film 13f and the upper layer frozen film 14f have been melted [para. 0057]. 
As to step S4 of supplying liquid onto the surface of the lower frozen layer, Miya ‘252 teaches that “since the DIW is cooled by the temperature adjuster 623, the lower layer frozen film 13f does not melt” [para. 0054]; and further in another embodiment that “for the purpose of superimposing the upper layer frozen film 14f, DIW supplied onto the lower layer frozen film 13f is cooled to a temperature at which the lower layer frozen film 13f will not be melted, the temperature being 5 degrees centigrade or lower for instance” [para. 0069]. That is, Miya ‘252 does not disclose, and indeed teaches away from, a step of melting a portion of the frozen film during the DIW supplying step S4.
Miya therefore fails to teach or suggest, alone or in combination, the substrate processing method of independent claim 1 comprising the step of: “dispensing a droplet of processing liquid onto the first surface at a specification location to thaw a portion of the frozen layer of processing liquid at the specified location”, in conjunction with the other limitations of the claim; and likewise, as to independent claim 7, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are cited to show conventional freeze cleaning methods [Abstracts]; and the reference to Miya (US 7823597 B2) is the issued U.S. Patent of previously cited published application US 20160059274 A1. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/BINH X TRAN/Primary Examiner, Art Unit 1713